Title: From Thomas Jefferson to William Tatham, 9 February 1791
From: Jefferson, Thomas
To: Tatham, William



Sir
Philadelphia Feb. 9. 1791.

I have not till now been able, since the meeting of Congress, to attend to my private correspondencies. I have forwarded to Mr. Short the subscription paper you sent for him, and should any opportunity occur of recieving subscriptions to the one you sent me, I will surely avail you of it, tho’ it is not probable. Indeed I have thought of putting it into the hands of Colo. Griffin the representative of your district who would be more in the way of doing this. I inclose you the map of the Holston country, and am Sir Your very humble servt,

Th: Jefferson

